10-2968-cv
         Bendik v. Hartford Life Insurance Co.

                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                              SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1,
2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 15th day of September, two thousand eleven.
 5
 6       PRESENT: GUIDO CALABRESI,
 7                RICHARD C. WESLEY,
 8                GERARD E. LYNCH,
 9                         Circuit Judges.
10
11
12
13       MICHAEL M. BENDIK,
14
15                                     Plaintiff-Appellant,
16
17                      -v.-                                                10-2968-cv
18
19       HARTFORD LIFE INSURANCE COMPANY,
20
21                                     Defendant-Appellee.
22
23
24
25       FOR APPELLANT:                SCOTT M. RIEMER, Riemer & Associates,
26                                     LLC, New York, NY (Joseph Anci, Riemer &
27                                     Associates, New York, NY; Christopher E.
28                                     Chang, Law Offices of Christopher E.
29                                     Chang, New York, NY, on the brief).
30
31       FOR APPELLEE:                 BYRNE J. DECKER, Pierce Atwood LLP,
32                                     Portland, ME.
33
1         Appeal from the United States District Court for the
2    Southern District of New York (Preska, C.J.).
3
4        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED

5    AND DECREED that the judgment of the district court be

6    AFFIRMED.

7        Plaintiff-Appellant Michael Bendik appeals from a July

8    14, 2010 judgment of the United States District Court for

9    the Southern District of New York (Preska, C.J.) granting

10   summary judgment in favor of Defendant-Appellee Hartford

11   Life Insurance Company and denying Appellant’s cross-motion

12   for summary judgment.    We assume the parties’ familiarity

13   with the underlying facts, the procedural history, and the

14   issues presented for review.

15       “In an ERISA action, we review the district court’s

16   grant of summary judgment based on the administrative record

17   de novo and apply the same legal standard as the district

18   court.”     Hobson v. Metro. Life Ins. Co., 574 F.3d 75, 82

19   (2d Cir. 2009).    “Summary judgment is appropriate only where

20   the parties’ submissions show that there is no genuine issue

21   as to any material fact and the moving party is entitled to

22   judgment as a matter of law.”       Fay v. Oxford Health Plan,

23   287 F.3d 96, 103 (2d Cir. 2002).      The district court must

24   view the evidence in the light most favorable to the non-

                                     2
1    moving party.   Anderson v. Liberty Lobby, 477 U.S. 242, 255

2    (1986).

3        Having conducted an independent review of the record in

4    light of these principles, we affirm the district court’s

5    judgment for substantially the same reasons stated by the

6    district court in its thorough and well-reasoned memorandum

7    and order.

8        We have considered Appellant’s remaining arguments and

9    find them to be without merit.    For the foregoing reasons,

10   the judgment of the district court is hereby AFFIRMED.

11
12                               FOR THE COURT:
13                               Catherine O’Hagan Wolfe, Clerk
14
15




                                   3